Citation Nr: 1602548	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  14-40 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to accrued benefits for a surviving spouse.

2. Entitlement to an earlier effective date for Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Christopher F. Attig, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant's attorney


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to September 1985.  He died in March 2012.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota, which denied entitlement to accrued benefits.  Jurisdiction over this appeal was subsequently transferred to the Regional Office (RO) in Philadelphia, Pennsylvania, which forwarded the appeal to the Board.  It was subsequently denied by the Board in March 2015.

In January 2015, the claimant's attorney, at the Little Rock, Arkansas, RO, presented the appellant's case at a videoconference hearing before the undersigned Veterans Law Judge, in Washington, DC.  The appellant was not present at the hearing.  A written transcript of the hearing has been prepared and incorporated into the evidence of record. 

In November 2015, a Joint Motion for a Remand (JMR) was filed with the United States Court of Appeals for Veterans Claims (Court).  Later that month, the Court issued an order vacating the Board's March 2015 decision, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.

This appeal was processed using records which included the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

Entitlement to the concurrent receipt of Department of Veterans Affairs disability compensation and military retirement pay has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Pursuant to the JMR and the Court's Order, additional evidentiary development is required.  As stated above, in November 2015 the Court granted the JMR vacating the Board's previous decision denying the appellant's claim for accrued benefits.

Applicable law and regulations provide that, upon the death of a veteran or beneficiary, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his/her death (accrued benefits) and due and unpaid shall, upon the death of such individual, be paid to the specified beneficiaries, the first of which is the veteran's spouse.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a)  (2015).  A claim for such benefits must be filed within one year of the veteran's death.  38 C.F.R. § 3.1000(a), (c) (2015). 

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application). 

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2015).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R.       § 3.160(d) (2015); see also 38 C.F.R. §§ 20.1103, 20.1104 (2015).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2015); Hayes v. Brown, 4 Vet. App. 353 (1993). 

The Veteran's death certificate reveals that he died in March 2012.  Prior to his death, in a September 2011 rating decision, the RO granted service connection for ischemic heart disease and assigned a 100 percent rating, effective the date of legislative change which allowed for the grant - August 31, 2010.  The September 2011 rating decision also established basic eligibility to Dependents' Educational Assistance (DEA), but denied service connection for adenocarcinoma, posttraumatic stress disorder (PTSD), and hypertension (HTN).  The decision also denied a compensable rating for service-connected bilateral hearing loss.  The Veteran was sent notice of this decision in September 2011 and as noted above, he died in March 2012.  Therefore, his death was within the statutorily provided one year period during which he could have filed a notice of disagreement (NOD). 

In April 2012, the appellant filed a claim for DIC, and service connection for the cause of the Veteran's death was granted in a May 2012 rating decision.  In May 2013, she submitted a NOD with the May 2012 decision.  Primarily, her statement indicated her intent to file for accrued pension purposes.  The attorney's statements at the January 2015 hearing further detailed that the appellant wanted an effective date of 1985 for the grant of 100 percent for heart disease.  Moreover, it was argued on her behalf that service connection should be granted for conditions that had been denied. 

In this case, there was a claim or claims pending at the time of the Veteran's death.  The RO, in September 2011, had determined that service connection was warranted for heart disease, but that service connection was not warranted for adenocarcinoma, PTSD, or HTN, and that a compensable rating for bilateral hearing loss was not warranted.  In the notification letter to the Veteran, dated September 14, 2011, he was also advised as to withholding compensation for retirement and an additional allowance for dependents.  While the Veteran did not file a NOD as to any aspect of the September 2011 rating decision prior to his death, the period to do so did not expire until September 2012.  Thus, the Veteran's claims were pending on the date of the Veteran's death.  See M21-1 MR, Part VIII, Chapter 2, Section a., Notes: For accrued purposes, a claim is still considered pending at the date of death if the one-year period after the date of notice of an award or disallowance has not expired for filing a NOD.

In addition, according to a November 2013 letter sent to the appellant, the RO erroneously determined that the Veteran did not have any claims or appeals pending at the time of his death and therefore, the appellant could not be substituted into Veteran's claims.  

Insofar as the current appeal consists of an accrued benefits claim, the Board notes again that a living person who would be eligible to receive accrued benefits due under 38 U.S.C.A. § 5121(a) may also be eligible to be substituted as the appellant for purposes of processing the claim to completion.  38 U.S.C.A. § 5121A.  In the absence of a specific request to substitute, VA treats qualifying death claims (for example, a VA Form 21-534) as requests to substitute.  38 C.F.R. § 3.1010(c)(2) ); VA Fast Letter 10-30 (August 10, 2010) (amended April 3, 2013).  The appellant, however, may waive the opportunity to substitute.  See VA Fast Letter 10-30; Reliford v. McDonald, No. 13-3048, slip op. at 7 (Vet. App. March 20, 2015).

Unlike accrued benefits claims that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant would be able to submit additional evidence that was not of record at the time of the claimant's death.  In this case, although the appellant did not file a claim seeking "substitution" with respect to the Veteran's claims pending at the time of his death, she did file her DIC claim in April 2012, less than one month after the Veteran's death, and thus appears to meet the qualifications to be substituted as the claimant with regard to these claims. 

Pursuant to 38 C.F.R. § 3.1010(e), the AOJ must decide the appellant's outstanding substitution request with respect to the September 2011 rating decision.  It is therefore necessary to remand the claims pending from the September 2011 rating decision so that a determination may be made on the appellant's outstanding substitution request.

Once the substitution request is granted, the Board reminds the appellant that the Veteran had not filed a notice of disagreement with the September 2011 rating decision prior to his death.  After the appellant is granted substitution with respect to the September 2011 rating decision, she will be required to file a timely NOD to initiate an appeal.  38 C.F.R. § 3.1010(f)(3) (2015) ("The substitute must complete any action required by law or regulation within the time period remaining for the claimant to take such action on the date of his or her death.")  Under the applicable regulation, "[t]he time remaining to take such action will start to run on the date of the mailing of the decision granting the substitution request."  38 C.F.R.                  § 3.1010(f)(3) (2015).  In the case at hand, the appellant will have almost 6 months from the date of notification of a grant of substitution to file an NOD to initiate an appeal of any issue that was denied in the September 2011 rating decision.

In sum, to afford appropriate due process to the appellant's claims in this matter, the AOJ must take the necessary steps.  First, the AOJ must make a formal determination (with an appropriate rating decision and/or decisional letter) regarding the appellant's request to be substituted for the Veteran as the claimant for the issues pending from the September 2011 RO rating decision may be granted.  Once the appellant's substitution request is granted, then the AOJ must instruct her of the time remaining from the date of the notice of the substitution for her to file a notice of disagreement to initiate an appeal of any or all issues among the September 2011 denials.  If a NOD is timely received, then the AOJ should proceed to issue a statement of the case (with accompanying notice and instructions regarding steps to perfect an appeal) on the accrued benefits claims on appeal.

The Board notes that the issue of entitlement to an earlier effective date for DIC benefits is inextricably intertwined with the other claims being remanded.  Therefore, the Board must defer adjudication of this claim until the development of the remaining claims is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ must issue a substitution decision with respect to the appellant's petition to be substituted for the Veteran as claimant in the claims subject to the September 2011 RO rating decision pending at the time of the Veteran's death: a) entitlement to an earlier effective date for service connection for coronary artery disease; b) entitlement to a compensable disability rating for bilateral hearing loss; c) service connection for adenocarcinoma; d) service connection for PTSD; and e) service connection for HTN.

After the substitution is granted, the AOJ must notify the appellant of the amount of time she has to file a notice of disagreement (approximately 6 months from the date of the notice of the substitution) with any of the above issues pursuant to 38 C.F.R. § 3.1010(f)(3) (2015).  If she files a timely notice of disagreement, she and her representative should be furnished a statement of the case and advised that a timely VA Form 9 substantive appeal must be filed in order to perfect appeals of any of these issues. 

2. After the development requested above has been completed, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

